DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Preliminary Amendment
	Claims 8 and 16 have been amended; and claims 1-20 are currently pending. 

                                                         Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                           Information Disclosure Statement
	The information disclosure statement filed on 1/31/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                 Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 2018/0047800 A1, hereinafter “CHOI”) in view of Steckle et al. (US 2018/0190625 Aa, hereinafter “Steckle”)

In regards to claim 1, CHOI discloses (See, for example, Fig. 6) a quantum dot (QD) color filter comprising a substrate layer (WA), a color filter layer (CF), a protective layer (CL), a QD film layer (QL), a first optical medium layer (CL1/AL1, CL2/AL3) and a second optical medium layer (CL1/AL2, CL2/AL4)  wherein a refractive index of the first optical medium layer (CL1/AL1, CL2/AL3)   being greater than a refractive index of the second optical medium layer (See, for example, Par [0081]; and (CL1/AL2, CL2/AL4)).
	However, CHOI fails to teach that the color filter comes before the protective layer. 
(410), protective layer (465/460), a QD film layer (400) are sequentially disposed. 	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the layers of CHOI according to Steckle because this would help allow size-dependent tuning of semiconductor photoluminescence emission wavelength throughout the visible spectrum, with sharp emission spectrum and high quantum efficiency. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 8, CHOI discloses (See, for example, Fig. 6) a quantum dot (QD) display panel comprising a backlight; and a quantum dot (QD) color filter comprising: a substrate layer (WA), a color filter layer (CF), a protective layer (CL), a QD film layer (QL), a first optical medium layer (CL1/AL1, CL2/AL3) and a second optical medium layer (CL1/AL2, CL2/AL4)  wherein a refractive index of the first optical medium layer (CL1/AL1, CL2/AL3)   being greater than a refractive index of the second optical medium layer (See, for example, Par [0081]; and (CL1/AL2, CL2/AL4)).
	However, CHOI fails to teach that the color filter comes before the protective layer. 
	Steckle while disclosing display systems teaches (See, for example, Fig. 17) that color filter layer (410), protective layer (465/460), a QD film layer (400) are sequentially disposed. 	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the layers of CHOI according to Steckle because this would help allow size-dependent tuning of semiconductor photoluminescence emission wavelength throughout the visible spectrum, with sharp emission spectrum and high quantum efficiency. 

In regards to claim 16, CHOI discloses (See, for example, Fig. 6) a quantum dot (QD) display device comprising: a body; and a quantum dot (QD) color filter comprising a substrate layer (WA), a color filter layer (CF), a protective layer (CL), a QD film layer (QL), a first optical medium layer (CL1/AL1, CL2/AL3) and a second optical medium layer (CL1/AL2, CL2/AL4)  wherein a refractive index of the first optical medium layer (CL1/AL1, CL2/AL3)   being greater than a refractive index of the second optical medium layer (See, for example, Par [0081]; and (CL1/AL2, CL2/AL4)).
	However, CHOI fails to teach that the color filter comes before the protective layer. 
	Steckle while disclosing display systems teaches (See, for example, Fig. 17) that color filter layer (410), protective layer (465/460), a QD film layer (400) are sequentially disposed. 	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the layers of CHOI according to Steckle because this would help allow size-dependent tuning of semiconductor photoluminescence emission wavelength throughout the visible spectrum, with sharp emission spectrum and high quantum efficiency. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claims 2, 9 and 17, CHOI as modified above discloses (See, for example, Fig. 6, CHOI) the refractive index of the first optical medium layer (CL1/AL1, CL2/AL3) ranges from (See, for example, Pars [0073] and [0081]), the refractive index of the second optical medium layer ranges from 1 to 1.6 (See, for example, Pars [0073] and [0081]).

In regards to claims 3, 10 and 18, CHOI discloses (See, for example, Fig. 6) a material of the first optical medium layer (CL1/AL1, CL2/AL3) comprises polyimide, silicon nitride or silicon oxide (see, for example, Pars [0073], and [0081]).

In regards to claims 4, 11 and 19, CHOI discloses (See, for example, Fig. 6) a material of the second optical medium layer (CL1/AL2, CL2/AL4) comprises polyimide, silicon nitride or silicon oxide (See, for example, Pars [0073] and [0081]).

In regards to claims 5, 12 and 20, CHOI discloses a light transmittance of the first optical medium layer is 90% or more (See, for example, Fig. 3D).

In regards to claim 6 and 13, CHOI discloses a light transmittance of the second optical medium layer is 90% or more (See, for example, Fig. 3D).

In regards to claims 7 and 14, Choi as modified above is silent about that the QD film layer is formed by using an inkjet printing method.

Even though the product-by-process limitation that “an inkjet printing method” is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art,
although produced by a different process, the burden shifts to applicant to come forward
with evidence establishing an unobvious difference between the claimed product and the
prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.
1983). 
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)


(See, for example, Par [0089]).

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893